EXHIBIT TALEO CORPORATION KATY MURRAY FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT This agreement (the “Agreement”) is entered into as of January 1, 2010 by and between Taleo Corporation, a Delaware corporation, (the “Company”) and Katy Murray (“Executive”) and amends and restates the Katy Murray Employment Agreement with an Effective Date of August 4, 2006. The term of this Agreement shall be four (4) years from the Effective Date.The parties agree to engage in a good faith review and renewal evaluation of this Agreement at the third anniversary of the Effective Date. If at the time of expiration of this Agreement the Company is engaged in discussions that may involve a Change in Control, as defined below, the term if this agreement shall be automatically extended by eighteen (18) months from the original date of expiration. 1.Duties and Scope of Employment. (a)Positions and
